Case 5:20-cv-02439-JWH-SHK Document 23-1 Filed 03/25/21 Page 1 of 3 Page ID #:272



   1    PURVI G. PATEL (CA SBN 270702)
        PPatel@mofo.com
   2    MATTHEW E. LADEW (CA SBN 318215)
        MLadew@mofo.com
   3    JOVANNA RENEE BUBAR (CA SBN 329277)
        JBubar@mofo.com
   4    MORRISON & FOERSTER LLP
        707 Wilshire Boulevard
   5    Los Angeles, California 90017-3543
        Telephone: 213.892.5200
   6    Facsimile: 213.892.5454
   7    Attorneys for Defendant
        QUANTUM METRIC, INC.
   8
   9                           UNITED STATES DISTRICT COURT
  10                          CENTRAL DISTRICT OF CALIFORNIA
  11
  12    MARY YOON, individually and on             Case No. 5:20-cv-02439-JWH-SHK
        behalf of all others similarly situated,
  13                                               DECLARATION OF
                            Plaintiff,             PURVI G. PATEL IN SUPPORT
  14                                               OF DEFENDANTS’ MOTION TO
               v.                                  DISMISS PLAINTIFF’S FIRST
  15                                               AMENDED COMPLAINT
  16    LULULEMON USA INC. and                     Date:    May 28, 2021
        QUANTUM METRIC, INC.,                      Time:    9:00 a.m.
  17                                               Judge:   Hon. John W. Holcomb
                            Defendants.            Ctrm:    2
  18
  19                                               Complaint filed: Nov. 19, 2020
                                                   FAC filed:       Feb. 25, 2021
  20
  21
  22
  23
  24
  25
  26
  27
  28

                        PATEL DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
        sf-4453042
     Case 5:20-cv-02439-JWH-SHK Document 23-1 Filed 03/25/21 Page 2 of 3 Page ID #:273



 1            I, Purvi G. Patel, declare as follows:
 2            1.    I am a partner with the law firm of Morrison & Foerster LLP,
 3     attorneys of record for Defendant Quantum Metric, Inc. in this action. I am a
 4     member of good standing in the Bar of the State of California, and I am admitted to
 5     practice before this Court. I have personal knowledge of the matters set forth in
 6     this declaration, and if called upon to do so, I would testify competently to them.
 7            2.    Pursuant to Local Rule 7-3, on March 8 and 19, 2021, I met and
 8     conferred with Plaintiff’s counsel Joel Smith and Alec Leslie regarding the
 9     allegations in Plaintiff’s amended complaint and the grounds for Defendants’
10     anticipated motion to dismiss.
11            3.    Exhibit A to the Request for Judicial Notice is a true and correct copy
12     of United States Patent No. US 10,656,984 B2. I originally accessed this patent on
13     February 8, 2021 from https://patentimages.storage.googleapis.com/
14     7f/42/77/b8e2d0b0bb88bd/US10656984.pdf and confirmed it is still available there
15     on March 25, 2021.
16            4.    Exhibit B to the Request for Judicial Notice are true and correct
17     copies of historical screenshots of the “Frequently Asked Questions” and “Data
18     Privacy and Security” sections of Quantum’s website captured on November 1,
19     2020, by the Wayback Machine. I originally accessed these documents on
20     February 8, 2021 and confirmed they are still available on March 25, 2021. They
21     are available at https://web.archive.org/web/20201030012904/https://www.
22     quantummetric.com/faq/ and https://web.archive.org/web/20201020065045/
23     https://www.quantummetric.com/data-privacy-and-security/.
24            5.    Exhibit C to the Request for Judicial Notice is a true and correct copy
25     of United States Patent No. US 10,146,752 B2. I originally accessed this patent on
26     February 8, 2021 from https://patentimages.storage.googleapis.com/79/2e/30/
27
28
                                                  2
                       PATEL DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
       sf-4453042
     Case 5:20-cv-02439-JWH-SHK Document 23-1 Filed 03/25/21 Page 3 of 3 Page ID #:274



 1     e535f67fef3dd9/US10146752.pdf and confirmed it is still available there on March
 2     25, 2021.
 3            6.    Exhibit F to the Request for Judicial Notice is a true and correct copy
 4     of a screenshot I took on March 24, 2021, of an October 8, 2018 blog post on
 5     Quantum’s website.
 6
 7            I declare under penalty of perjury under the laws of the State of California
 8     and the United States that the foregoing is true and correct.
 9            Executed this 25th day of March, 2021, in Los Angeles, California.
10
11                                                    /s/ Purvi G. Patel
                                                          Purvi G. Patel
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                       PATEL DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
       sf-4453042
